Citation Nr: 1010575	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-31 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for onychomycosis of 
the toenails.

5.  Entitlement to service connection for tinea pedis. 

6.  Entitlement to service connection for asbestosis.  

7.  Entitlement to service connection for a left ankle 
disability.  

8.  Entitlement to service connection for a bilateral eye 
disability.  

9.  Entitlement to service connection for right carpal tunnel 
syndrome.

10.  Entitlement to service connection for arthritis of the 
right thumb.  

11.  Entitlement to service connection for a left knee 
disability.  

12.  Entitlement to service connection for a bilateral hip 
disability.  

13.  Entitlement to service connection for a left side 
lipoma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Appellant served in the U.S. Army Reserves from April 
1974 to August 2001.  She served various periods of active 
duty for training and inactive duty training.

This matter is before the Board of Veteran's Appeals (Board) 
following Board remands in June 2006, October 2007, and 
December 2008.  The matter was originally on appeal from 
rating decisions dated in September 2003 and October 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case to the RO for further 
development in June 2006, October 2007, and December 2008.  
In its remands, the Board instructed the RO to, among other 
things, obtain the exact dates of the appellant's service, 
including all periods of active duty for training and 
inactive duty training.  If those records could not be 
identified after contact with appropriate sources, the Board 
instructed the RO to find that any further search for records 
containing the dates of active duty for training and inactive 
duty training would be futile. 

In response, the RO requested verification of all periods of 
service from the State Adjutants General and the Army Reserve 
in November 2007.  While the Army Reserve did not respond, in 
December 2007, the State Adjutants General stated that there 
were no records on file for the appellant, as that office 
only maintains records for Alabama National Guard personnel.  

The RO also requested information from the National Personnel 
Records Center (NPRC) in June 2006 and November 2007.  In 
June 2008, the NPRC sent a letter to the appellant, stating 
that it was referring the inquiry to the U.S. Army Human 
Resources Command, which had jurisdiction over the matter.  
In March 2009, the U.S. Army Human Resources Command stated 
it was unable to verify all reserve training dates, but it 
sent a complete copy of the appellant's file to assist the RO 
in making a determination.  

In addition, in February 2009, the RO asked the appellant to 
identify the dates of her active duty for training and 
inactive duty training and provide any documents describing 
such training periods.  The appellant has submitted 
statements regarding her periods of service, along with 
Chronological Statements of Retirement Points, on several 
occasions, including in March 2009.  

The law provides that VA has a duty to provide the claimant 
oral or written notice if, after continued efforts to obtain 
Federal records, VA determines that it is reasonably certain 
they do not exist or further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(e) (2009).  Further, a remand by the Board confers 
upon the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

A review of the RO's attempts outlined above reveals there is 
some confusion concerning the whereabouts of the records in 
question.  Although made several attempts to obtain this 
information, it did not prepare a formal finding of federal 
record unavailability in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(e).  VA regulations require that VA 
continue any attempts to acquire federal records until the 
records are obtained, unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  In light of the confusion as 
to the whereabouts of the records and the absence of a formal 
finding of unavailability, the Board finds that a remand is 
necessary to make further efforts to obtain the appellant's 
exact service dates.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that VA has 
complied with its duty to assist the 
appellant under 38 C.F.R. § 3.159(c)(2) by 
requesting records containing the exact 
dates of the appellant's active duty for 
training and inactive duty training 
periods.  If no further records can be 
obtained after an exhaustive search, the 
RO/AMC should prepare a formal finding of 
unavailability of those records, and the 
appellant should be notified in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).  

2.  Thereafter, the appellant's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
appellant and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


